TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-10-00794-CV


Walter Lee Hall, Jr., Appellant

v.

The Honorable J. David Phillips, in both his Official and Personal Capacities; 
The Honorable Rosemary Lehmberg, in her Capacity as District Attorney in and for
Travis County; and The Honorable Greg Hamilton, in his Capacity as Sheriff 
in and for Travis County, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-003787, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Walter Lee Hall Jr. filed his notice of appeal on November 24, 2010,
accompanied by an affidavit of indigence.  On January 4, 2011, we sent the district clerk's office a
letter inquiring into the status of the clerk's record.  To date, the clerk's office has not filed the
record.  Under the rules of appellate procedure, Hall is deemed to be indigent unless a contest was
filed and sustained.  See Tex. R. App. P. 20.1(f); see also id. R. 20.1(e) (trial court clerk, court
reporter, or party may file contest).  We therefore order the clerk's office either to provide proof that
a proper and timely contest to Hall's affidavit was filed and sustained or, if no such contest was filed,
to prepare and file the record, at no expense to Hall, no later than May 13, 2011.

Before Justices Puryear, Pemberton and Rose
Filed:   April 15, 2011